June Is* 1751
Court of Vice Admiralty having consider’d the above prayer of the Respondent, with the Circumstances of the Voyage, viz the death of the Master, the shipwreck of the Vessel and the loss of Ships papers and accounts, it Appears to me Equitable that he the Respondent Should have a reasonable time to prove any payments made or any Barratry Committed or Neglect *534of duty by the Appellant as is suggested, I therefore order that this Libel be Continued until the Tenth day of August Next for the purpose afores4 and it is accordingly Continued
S Wickham D: Judge
the Respondent allow’d in Court that the Appellant Was Ship[ped at the] Monthly Wages as Set forth in the Libel
S Wickham
And the respondent comes into Court and to Issue Pleads that he owes the Appellant nothing
D Richards Jun pro the Respondts
[Admiralty Papers, VIII, 22]
Thomas Teackle Taylor of Lawful Age on his Oath Declares That on or about the 30th Day of January last he went over in a Sloop to Long Island in Company with John Banister John Clark and others and the day after went from Sag Harbour to South Hampton and from thence to the Place where said John Banister’s Brig Abigail was Cast a Shoar upon a Sandy Beach very high up so that he did not see any Tide come up to her and said Vessel appeared to him to be no ways bilged neither did he perceive any other Damage at that time but what proceeded from the bad Conduct of the People who belonged to the s4 Brig as they acknowledged in their Cutting away both the Masts Cutting up part of the Deck and Cutting down her Waste on their Larboard Side also Cutting up the Vessel’s foresail and her Standing and running Riggin which was so damaged untirely owing as he takes it to their Carelessness in Stripping the Vessel, the Cable was also Cut and part left to the Anchor and in fine every thing belonging to Vessel and Cargo in a miserable Condition all owing as above in the Deponant’s opinion to the Careless negligence of the Mariners belonging to s4 Vessel which he learnt from themselves further what Goods belonged both to the Vessel and Cargo great part of them on his getting to the Place where s4 Brig was put on Shoar he took particular notice both the materials of the Vessel and Cargo great part of them lay exposed in the open Fields particularly part of the Vessels Stores, the Sheet Glass, Oakham, and Grindstones and part of the Coal also the Glass in Boxes, most of the Pipes and the greatest part of the Earthen Ware in a yard or Yards and some Glass Bottles also lay out of Doors and in a particular manner it appeared to me that the Sheet Glass had very much sufferd either by bad management in UnLoading or its being so exposed in the open Fields and the Deponant also says that as the Vessel lay on said Beach where she was on Shoar she might as well in the Deponants Judgment be Striped of her Materials and Un Loaded with as much safety as if she had layn a long side any of the Wharves in Newport and the Deponant adds he can’t in any shape *535Account for the Proceedings of the Mariners belonging to said Brig Abigail in making such Waste unless it was to render it impracticable or make it not worth while for those concern’d to get her off The Deponant also says when said John Banister asked the Master Concerning his Letters and Papers that he declared the Chests were Stove in the Cabin and Chief of the Books and Papers were Lost and sd John Banister enquiring particularly concerning some peices of Holland that were missing the People declared what of them were present that they knew nothing of them not withstanding which some little time after several parts of sd peices of Holland were produced and the said Deponant says he understood after sd Banister got to Long Island that the aforesaid Mariners sent off their Chests and Beding which said Banister followed about Ten Miles from the Place where the said Brig lay We being in Company and down in a Cellar among said Mariner’s Chests and Beding they found Sundry European Goods of Considerable Values some of which were Hollands which I saw took out of a box taken out of the sand and which appeared by the marks to be part of said John Banister’s Cargo an he particularly remembers that in Searching the Chests and Beding aforesaid there was some peices of Wrappers of some Bales mark’d IB and some old Canvas in the bundle of Bedding said to belong to Job Easton one of the said Mariners also in said Easton’s Chest there was found more old Canvas, some Lemmons and part of an English Cheese all the said Chests and Beding being open4 by Capt Greenman and others, the Deponant adds that he heard at Long Island the People shou’d say they (meaning the Sailors) had saved as much as wou’d pay their Wages for that she was Insured over head and Ears and the said Banister made answer how was it possible they shou’d know sd Vessel was Insured if they hadn’t open’d his Letters and Papers and the Deponant further adds that he verily believes of the Mariners aforesaid had not Strip’d the Vessel of her materials and UnLoaded the Cargo and Cut the Vessel as is before expressed that both Cargo and Materials as she lay where he saw her on the Beach aforesaid might have been saved without much Damage, and further the Deponant Saith that in a Chest wch he was told belong’d to Olivor Beebee, he Saw a parcel of old Sail Cloth and further Saith that whilst he was at long Island he was told by a Man there that had not the Vessell been so Cut and such havock made he would have Undertaken to have got her off for a hundred Pounds. . t-, „ t-, ,
. t-, „ t-, , Thos Teac Taylor
Newport May 21st 1751
Court of Vice Admiralty Captain Thomas Teackle Taylor being bound to Sea personally appear’d and made Solemn oath to the truth of the aforegoing declaration, Job Easton and Oliver Beebee being present before me S Wickham D: Judge of the Admiralty
[Admiralty Papers, VIII, 26]
*536Newport June 15th 1751
Court of Vice Admiralty Job Easton o£ Newport Mariner being Examin’d upon oath of his knowledge in Case depending in the Court Upon a Libel for Wages, brought by William Skinner Appellant and John Banister Respondent.
Quest. 1. Was you a Mariner on board the Brigantine Abigail the Voyage she was Cast away upon long Island, and was William Skinner a Mariner on board at the sd Same time?
Answer Yes.
Quest 2. have you any knowledge of sd Wm Skinners having any Goods in his possession belonging to the Cargo after sd Vessell was Cast away and what were they
Answer: Yes I saw him have Some linen about four or five yards which belong’d to the Cargo
Quest 3 how did he come by the Possession of sd piece of linen.
Answer. The sd William Skinner inform’d me that he with Some other of the Men took some linen which wrapt up the other pieces in the Bale and Cut it into four parts One of which he the sd Skinner took being the Above Mention’d four or five yards to himself. I replied that he had no bussiness to take it, he answer’d that when he saw Mr Banister if he was not so generous as to give it him he would return’d it.
Quest 4: do you know whether the sd Wm Skinner did his duty in Endeavouring to Save as much of the Vessell and Cargo as was in his power, or whether by his Neglect or refusal any part thereof was lost or Embezell’d.
Answer. I do not know that he Neglected his duty in any other Instance except what is above related, there was Some Glass and Earthen Ware which were left Expos’d in a field by which Means I believe Some Considerable part of it was broke and lost but this was done by the Captains order; who would not Suffer it to be Carted away.
Quest 3 Did you hear the Sd Skinner Say that there was Enough of the Vessell and Cargo Sav’d to pay Wages and that he did not care what became of the rest
Answr I heard him Say that there was Enough Sav’d to pay wages, but did not hear him Say any further.
Ques*: 5th did the Sa Skinner attend upon the Vessell to Save what he could of her after Mr Banister came to long Island
Answer: After Mr Banister came to long Island my Self and Some other of the men attended on sa Vessell and Endeavour’d to Save what we could but Sa Skinner did not attend or give any assistance after Mr Banister Came.
Quest, do you know whether Mr Banister discharg’d the Sa Skinner from sa Vessell at his arrival at long Island.
*537Answr I have no knowledge of any Such thing. I heard sa Skinner Say he was discharg’d but I have no knowledge of it
Job Easton
Sworn the day and year above sa before me
S: Wickham D. Judge
[Admiralty Papers, VIII, 25]
Colony of Rhode Island etc. At a Court of Vice Admiralty Held at Newport in the Colony aforesaid on Saturday the first Day of June A. D. 1751. Present the Honorable Sam11 Wickham Esqr Deputy Judge The Court being opened: